OPINION — AG — ** OIL AND GAS — PROCEEDS FROM THE SALE ** INTEREST MAY BE LEVIED FROM AND AFTER JULY 1, 1980, UNDER AUTHORITY OF 52 O.S. 540 [52-540], ON ANY PROCEEDS FROM THE SALE OF OIL AND GAS, WHICH PROCEEDS ARE HELD ON THAT DATE BY THE FIRST PURCHASER (OR OPERATOR) BECAUSE OF UNMARKETABLE TITLE TO MINERAL ESTATES OR INTERESTS FROM WHICH SUCH OIL AND GAS WAS PRODUCED. INTEREST ON SUCH PROCEEDS IS THEREAFTER COMPUTED IRRESPECTIVE OF THE DATE OR TIME SUCH PROCEEDS WERE ORIGINALLY ACQUIRED BY THE FIRST PURCHASER (OR OPERATOR) IF THE INTEREST MAY OTHERWISE BE LEVIED UNDER THE EXPRESS PROVISIONS OF 52 O.S. 540 [52-540](A). THE EXACT DATE SUCH PROCEEDS ARE SUBJECT TO THE STATUTORY INTEREST MUST BE DETERMINED FROM AN APPLICATION OF 52 O.S. 540 [52-540](A), TO THE FACTS OF EACH PARTICULAR CASE. (SALE OF PRODUCTION, GUIDELINES, INTEREST, ACCRUED, PAYMENT OF OIL AND GAS PROCEEDS) CITE: OPINION NO. 81-006, 52 O.S. 540 [52-540](B), 52 O.S. 540 [52-540](A) 52 O.S. 540 [52-540] (GARY W. GARDENHIRE) ** SEE: OPINION NO. 89-053 (1989) ** SEE OPINION NO. 90-548 (1990)